Title: From George Washington to Major General Stirling, 24 September 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
[Near Pottsgrove, Pa., 24 September 1777]

The principal reason for halting the Army here to Night, is, that the Enemy from every Information I have receivd this day, have not advancd towards Phila. it follows I think, evidently (especially if it be true that part of them are at Bonners House where we dind) that this Army, and not the City, is their object; & of course that we should not be too far advanced towds them till our strength is collected. I have only to add therefore, that my wish is, that your Lordship would, if possible, have their Present position watched, to see if any movement this way, or towards Phila. take⟨s⟩ place, that I may be early advised there⟨of⟩—and that you will take every necessary precaution for security of the whole Troops in that Quarter Includg Maxwells & Potters—Should I advance with this Army, & the Enemy turn upon us, & oblige us to retire, the consequences would be bad, to avoid which It is, that I halt here this Night.
Count Pulaski goes to you with the Horse & is instructed to send out Parties for observation. I am Yr Lordships Most Obedt Sert

Go: Washington

